Name: Commission Regulation (EEC) No 2010/87 of 8 July 1987 fixing the accession compensatory amounts applicable to cereals for the 1987/88 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: monetary relations;  plant product;  agricultural policy
 Date Published: nan

 9 . 7. 87 Official Journal of the European Communities No L 189/11 COMMISSION REGULATION (EEC) No 2010/87 of 8 July 1987 fixing the accession compensatory amounts applicable to cereals for the 1987/88 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products technical factprs relating to processing and, on the other hand, of the fact that those compensatory amounts apply to imports, to exports and in trade between the Commu ­ nity as constituted on 31 December 1985 and Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 7 thereof, Whereas, in accordance with Article 72(1 ) of the Act of Accession, accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted on 31 December 1985, which prices repre ­ sent the guarantee given to producers ; whereas, however, following the latest change in the intervention arrange ­ ments provided for in Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1900/87 (3), buying in is carried out at a level below the intervention price ; whereas this level, which now represents the actual guarantee given to producers must, therefore, serve as a basis for calculating the acces ­ sion compensatory amounts ; Whereas in accordance with Article 111 (3) of the Act of Accession, accession compensatory amounts applicable to processed products are to be derived from those appli ­ cable to the products to which they are related, using coefficients to be determined ; whereas those coefficients must be fixed taking account, on the one hand, of the HAS ADOPTED THIS REGULATION : Article 1 1 . The accession compensatory amounts applicable to the products listed in Article 1 (a) and (b) of Council Regulation (EEC) No 2727/75 for the 1987/88 marketing year shall be set out in Annex A to this Regulation . 2. The following shall be as set out in Annex B :  the accession compensatory amounts applicable to the products listed in Article 1 (c) of Regulation (EEC) No 2727/75 for the 1987/88 marketing year,  the coefficients referred to in Article 111 (3) of the Act of Accession. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 53, 1 . 3 . 1986, p . 25. 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 182, 3 . 7 . 1987, p. 40 . No L 189/ 12 Official Journal of the European Communities 9. 7. 87 ANNEX A CCT heading No Description Accession compensatory amount (ECU/tonne) 10.01 B I Common wheat, and meslin 5,38 10.01 B II Durum wheat 67,51 10.02 Rye 8,95 10.03 Barley 10,92 10.04 Oats 10,50 10.05 B Maize other than hybrids for sowing 5,38 10.07 A Buckwheat 10,92 10.07 B Millet * 10,92 10.07 C II Grain sorghum, other than hybrids for sowing 10,92 10.07 D I Triticale 8,95 10.07 D II Other 10,92 ANNEX B CCT heading No Description Coefficient Accession compensatory amount (ECU/tonne) 11.01 A Common wheat or meslin flour 1,14 6,13 11.01 B Rye flour 1,25 11,19 11.02 A I a) Durum wheat groats and meal 1,52 102,62 11.02 A I b) Common wheat groats and meal 1,23 6,62